IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,464-01


                              IN RE WILLARD K. WEBB, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 1278106 IN THE 179TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he wrote to the Harris County District Clerk

requesting an estimate of the “total fees” required to purchase copies of requested records, but has

received no response.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response stating whether he received a request from the Relator for a

statement of costs for his records. If the District Clerk received such a request, he shall state the

nature of his response and, if available, provide a copy of the response. If the District Clerk received
                                                                                                     2

such a request and did not respond, he shall provide his rationale for not responding. This application

for leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.



Filed: September 16, 2015
Do not publish